Name: Regulation (EEC) No 2082/74 of the Commission of 7 August 1974 concerning the lists of quality liqueur wines produced in specified regions provided for in Annex II to Regulation (EEC) No 816/70
 Type: Regulation
 Subject Matter: beverages and sugar
 Date Published: nan

 Avis juridique important|31974R2082Regulation (EEC) No 2082/74 of the Commission of 7 August 1974 concerning the lists of quality liqueur wines produced in specified regions provided for in Annex II to Regulation (EEC) No 816/70 Official Journal L 217 , 08/08/1974 P. 0014 - 0014 Finnish special edition: Chapter 3 Volume 6 P. 0023 Greek special edition: Chapter 03 Volume 11 P. 0030 Swedish special edition: Chapter 3 Volume 6 P. 0023 Spanish special edition: Chapter 03 Volume 7 P. 0236 Portuguese special edition Chapter 03 Volume 7 P. 0236 REGULATION (EEC) No 2082/74 OF THE COMMISSION of 7 August 1974 concerning the lists of quality liqueur wines produced in specified regions provided for in Annex II to Regulation (EEC) No 816/70 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 816/70 (1) of 28 April 1970 laying down additional provisions for the common organization of the market in wine, as last amended by Regulation (EEC) No 1532/74 (2), and in particular Article 39 thereof; Whereas item 11 of Annnex II to Regulation (EEC) No 816/70 defines liqueur wine ; whereas for the purposes of that definition it is necessary to draw up two lists in respect of certain quality liqueur wines produced in specified regions, one of wines traditionally obtained by the addition of grape must concentrated by direct heat which, apart from this operation, corresponds to the definition of concentrated grape must, and the other of wines obtained from certain types of fresh must and having a minimum natural alcoholic strength of less than 12 º; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The quality liqueur wines produced in specified regions to which point (iii) relates in item 11 of Annex II to Regulation (EEC) No 816/70 are the following: - Marsala. Article 2 The quality liqueur wines produced in specified regions to which the last paragraph relates in item 11 of Annex II to Regulation (EEC) No 816/70 are the following: - Pineau des Charentes or Pineau Charentais. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ N º L 99, 5.5.1970, p. 1. (2)OJ N º L 166, 21.6.1974, p. 1.